Case: 10-10787 Document: 00511458037 Page: 1 Date Filed: 04/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                            April 27, 2011
                                     No. 10-10787
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BRENDA LEE FORD,

                                                   Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No.4:10-CV-523


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Brenda Lee Ford, federal prisoner # 26255-077, currently is serving a
prison sentence for a 1995 conviction for conspiracy to possess with intent to
distribute cocaine and possession with intent to distribute cocaine. Ford filed a
petition under 28 U.S.C. § 2241 arguing that the district court erred in applying




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10787 Document: 00511458037 Page: 2 Date Filed: 04/27/2011

                                       No. 10-10787

the career offender provisions of the Sentencing Guidelines under the recent
decision in Johnson v. United States, 130 S. Ct. 1265 (2010).1
       The district court dismissed Ford’s § 2241 petition because she did not
meet the requirements for proceeding under the savings clause of 28 U.S.C.
§ 2255 as set forth in Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). Ford has not shown that the district court erred in its judgment. See
Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
       AFFIRMED.




       1
         We note that in Johnson, the Supreme Court addressed the definition of “violent
felony” in the Armed Career Criminal Act, § 924(e)(1) and the extent to which a conviction of
battery necessarily constituted “use of physical force” for purposes of that definition.
Critically, Ford’s prior convictions were not deemed “violent felonies” under the Armed Career
Criminal Act. Rather, they were deemed “crimes of violence” under the Guidelines. See
U.S.S.G. § 4B1.1.

                                              2